            Case 2:21-cv-00113-CB Document 28 Filed 08/25/21 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


VIVEK RAJKUMAR,                              )
                                             )
                      Plaintiff,             )       Civil Action No. 21-113
                                             )
       v.                                    )       Judge Cathy Bissoon
                                             )
GATEWAY SCHOOL DISTRICT,                     )
                                             )
                      Defendant.             )


                                            ORDER

       Plaintiff's claims are time-barred, and Defendant’s Motion to Dismiss (Doc. 21) will be

granted.

       Plaintiff is a former student of the Defendant-school district, who has “taken

[a continued,] considerable interest in [its] functioning and governance.” Am. Compl. (Doc. 19)

at ¶ 10. This lawsuit was filed on January 26, 2021, and, given the applicable two-year statute of

limitations, Plaintiff must show deprivations occurring on or after January 26, 2019.

       On January 21, 2016, Defendant served on Plaintiff a defiant trespass notice.

Id. at ¶¶ 37-38. On August 6, 2018, Plaintiff was advised that the notice/ban extended to

electronic communications. Id. at ¶ 48. In order to resuscitate his claims, he must show some

conduct on the part of Defendant, regarding the notice/ban, occurring on or after January 26,

2019. This he cannot do.

       Essentially, the pleadings show a number of instances where Plaintiff attempted to

engage Defendant regarding his treatment, and it failed to respond. The only conduct/

communications within the relevant timeframe were exchanges between counsel for the parties,

regarding an inquiry first posed by Plaintiff’s counsel on January 2, 2019 − which, again,
           Case 2:21-cv-00113-CB Document 28 Filed 08/25/21 Page 2 of 4




preceded the limitations cutoff. “On January 2, 2019, counsel for Plaintiff requested via email

correspondence . . . that the District issue a notice to all faculty and staff . . . indicating that the

Defiant Trespass notice ban did not extend to electronic communication[s].” Id. at ¶ 58.

Plaintiff alleges that, on April 17, 2019, his counsel requested an update regarding his request,

and no response was received. Id. at ¶ 60. Plaintiff’s counsel again inquired on May 3, 2019,

at which time Defendant’s counsel “indicated they were working to process the request.”

Id. at ¶ 61. In late August 2019, Defendant’s counsel allegedly indicated that an update soon

would be provided. See id. at ¶¶ 62-64. Finally, on September 9, 2019, “Plaintiff’s counsel . . .

received her client’s records from Defendant. Upon review, though, it became clear that only

Plaintiff’s previous educational records were included” and that the electronic communications

ban would not be revisited. See id. at ¶ 66.

        Plaintiff asserts that he did not become finally and definitively aware that the electronic

communications ban was “permanent” until September 9, 2019, when he received his records

from Defendant containing the unrevised defiant trespass notice/ban. This is irrelevant,

however, because the discovery rule is measured by an objective-reasonableness standard.

See Barren v. United States, 839 F.2d 987, 990-91 (3d Cir. 1988).

        Plaintiff received a Defiant Trespass notice in January 2016. He undertook several

unsuccessful attempts to confer with Defendant’s administration through 2017. Plaintiff later

was informed, in August 2018, that the ban extended to electronic communications. Still,

he took no legal action. Under the facts alleged, any reasonable person would have known of the

purported constitutional deprivations – to the full extent alleged − by August 2018 at the latest.

        Plaintiff also alleges that Defendant’s treatment constituted a continuing violation.

This argument holds water only if his counsel’s follow-up inquiries in the Spring and Fall



                                                    2
          Case 2:21-cv-00113-CB Document 28 Filed 08/25/21 Page 3 of 4




of 2019 – regarding a request made on January 2, 2019 (itself untimely) – somehow establish a

continuing violation. They do not.

       The continuing violation doctrine allows a plaintiff to pursue a claim for act(s) that

occurred prior to the filing period if he can show that the act(s) are part of a continuing practice

or pattern of violation. Cowell v. Palmer Twp., 263 F.3d 286, 292 (3d Cir. 2001). A plaintiff

must establish both: 1) that “the last act evidencing the continuing practice falls within the

limitations period”; and 2) that “the defendant’s conduct is more than the occurrence of isolated

or sporadic acts.” Id. “The focus of the continuing violations doctrine is on affirmative acts of

the defendants.” Id. at 293.1

       As seen above, the only communications that occurred within the relevant time frame

were requests for updates, by Plaintiff’s counsel to Defendant’s counsel, regarding an inquiry

that itself was untimely. Defendant’s counsel either did not respond, or said, in essence, counsel

would get back to Plaintiff. Under the circumstances, Defendant itself barely acted (through its

counsel), and no new violation resulted. As a matter of law, defense counsel’s comments did not

constitute continuing violations, and – even if not categorically rejected – they otherwise would

be textbook examples of “isolated or sporadic [events].” See discussion supra.




1
 To the extent Plaintiff suggests that the mere continuation of the communications ban
constituted a continuing violation, that theory flies the face of binding Third Circuit authority.
Cowell at 293 (“The mere [continued] existence of the [aggrieved action] does not amount to a
continuing violation. Neither was the [defendant’s] refusal to remove [it] an affirmative act of a
continuing violation.”).
                                                  3
          Case 2:21-cv-00113-CB Document 28 Filed 08/25/21 Page 4 of 4




       Plaintiff’s claims are, in their entirety, time-barred. Defendant’s Motion to Dismiss

(Doc. 21) is GRANTED, and this case is DISMISSED WITH PREJUDICE.2

       IT IS SO ORDERED.



August 25, 2021                                     s/Cathy Bissoon
                                                    Cathy Bissoon
                                                    United States District Judge

cc (via ECF email notification):

All Counsel of Record




2
  Plaintiff already has once amended his pleadings in an attempt to overcome the statute of
limitations bar, and has failed. Although his counsel requests another opportunity for
amendment, to cure the same deficiency, the law does not require endless “bites at the apple” −
and the request is rejected on this basis alone. Even were the Court to further indulge counsel’s
request, the time-bar is apparent from facts affirmatively pleaded in the Amended Complaint.
See discussion supra (holding, based on current allegations, that Plaintiff was or should have
been aware of all alleged deprivation(s) by August 2018, at the latest). Under the circumstances,
amendment would be futile.
                                                4
